                 Case 2:16-cv-02913-GHW Document 140 Filed 10/26/20 Page 1 of 2

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 16-2913-GHW                                                    Date      October 26, 2020
 Title             Valerie Stacker, et al. v. Johnson, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                                 None Present
                 Deputy Clerk                          Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                         None Present                                              None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER CONFIRMING TENTATIVE RULING;
                                                    GRANTING SUMMARY JUDGMENT MOTION IN
                                                    PART; DISMISSING ACTION

        On October 8, 2019, the Court issued a tentative ruling in this matter in connection with a
summary judgment motion filed by defendants Cardenas, Lopez and Johnson (collectively,
“Defendants”). See Docket No. 137. In that tentative ruling, the Court explained why it was prepared to
grant Defendants’ motion with respect to the claim for violation of 42 U.S.C. § 1983 raised by plaintiffs
Valerie J. Stacker, individually and as next friend of Jermaine L. Stacker, and the Estate of Jermaine L.
Stacker (collectively, “Plaintiffs”) and to decline supplemental jurisdiction over Plaintiffs’ only other
claim, a state-law claim. See id. at pgs. 4-10 of 10. Specifically, as to the Section 1983 claim, the Court
concluded that Plaintiffs had failed to satisfy their burden of demonstrating the clearly-established law
necessary to deny Defendants’ qualified immunity on the claim. See id. at pgs. 5-9 of 10. However, the
Court also offered Plaintiffs, appearing in pro per, an opportunity to file a supplemental brief, and
Defendants an opportunity to file a supplemental reply brief. See id. at pg. 1 of 10.

         Plaintiffs and Defendants both subsequently filed supplemental briefing. See Docket Nos. 138-
139. The Court has reviewed that briefing. To put it simply, Plaintiffs’ briefing is non-responsive with
respect to any attempt to satisfy their burden on the “clearly-established” question. Instead, it appears to
be an attempted submission of evidence that Plaintiffs believe are relevant to the facts underlying the
case. In other words, it adds nothing to the perceived shortcomings in Plaintiffs’ response to
Defendants’ motion insofar as the Section 1983 claim is concerned. With the exception of a single
sentence in the concluding paragraph of their reply supplemental brief in which they state that “the
points Plaintiff attempts to raise in the Supplemental Brief are not material to the Defendants’ liability in
this case,” Docket No. 139, at 5:19-20, Defendants address the additional material Plaintiffs submitted
in their supplemental brief, not the clear fact that Plaintiffs entirely avoided the “clearly-established”
question issue in that brief.
                                                                                                       :
                                                                   Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                     Page 1 of 2
                Case 2:16-cv-02913-GHW Document 140 Filed 10/26/20 Page 2 of 2

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 16-2913-GHW                                                 Date      October 26, 2020
 Title          Valerie Stacker, et al. v. Johnson, et al.

        The Court remains focused on the issue at hand. As set forth in the Tentative Ruling it issued
October 8, 2019, it is Plaintiffs’ burden, in attempting to overcome a qualified immunity defense at the
summary judgment stage, to demonstrate that rights in question were clearly-established, in light of the
meaning of that concept as set forth by the Supreme Court over the past 20 years. Despite being given
an additional opportunity to attempt to meet that burden, Plaintiffs’ responses have either been entirely
insufficient (in the form of a single sentence devoted to the topic in their original Opposition brief) or
have consisted of non sequiturs as set forth above. As a result, Plaintiffs have given the Court no reason
to stray from the approach set forth in the tentative ruling distributed last year. The Court now confirms
that ruling.

        For the reasons expressed in Docket Number 137, the Court grants Defendants’ motion with
respect to Plaintiffs’ Section 1983 claim and declines supplemental jurisdiction over their only
remaining claim. The case is dismissed.

         It is so ordered.




                                                                                                 :
                                                             Initials of Preparer   JG
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                  Page 2 of 2
